Citation Nr: 9903152	
Decision Date: 02/03/99    Archive Date: 02/10/99

DOCKET NO.  98-03 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for bilateral defective 
hearing.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel




INTRODUCTION

The veteran served on active duty from March 1944 to November 
1945.

Upon review of this case, it is unclear whether the veteran 
wishes to pursue the issues of service connection for 
diabetes mellitus and impotence.  Inasmuch as these issues 
have not been developed or certified for appellate review, 
they are not for consideration at this time.  They are, 
however, being referred to the Regional Office (RO) for 
clarification, and, if necessary, appropriate action.


FINDING OF FACT

The claim for service connection for bilateral defective 
hearing is not supported by cognizable evidence showing that 
the disability was present in service, or is otherwise of 
service origin.


CONCLUSION OF LAW

The claim for service connection for bilateral defective 
hearing is not well grounded.  38 U.S.C.A. § 5107 (West 1991 
& Supp. 1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

As to the issue currently before the Board of Veterans' 
Appeals (Board), the threshold question which must be 
resolved is whether the veteran's claim is well grounded.  
See 38 U.S.C.A. § 5107(a) ((West 1991 & Supp. 1998); Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  A well-grounded 
claim is a plausible claim, meaning a claim which appears to 
be meritorious.  See Murphy, 1 Vet. App. 81.  A 

mere allegation that a disability is service connected is not 
sufficient; the veteran must submit evidence in support of 
his claim which would "justify a belief by a fair and 
impartial individual that the claim is plausible."  
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (medical diagnosis), 
of incurrence or aggravation of a disease or injury in 
service (lay or medical evidence), and of a nexus between the 
inservice injury or disease and the current disability 
(medical evidence).  See Caluza v. Brown, 7 Vet. App. 498 
(1995); see also Epps v.Gober, 126 F.3d. 1464 (Fed. Cir. 
1997); Heuer v. Brown, 7 Vet. App. 379 (1995); Grottveit v. 
Brown, 5 Vet. App. 91 (1993).  The second and third elements 
of this equation may also be satisfied under 38 C.F.R. 
§ 3.303(b) (1998), by (a) evidence that a condition was 
"noted" during service or during an applicable presumptive 
period; (b) evidence showing post-service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  See 38 C.F.R. § 3.303(b) 
(1998); Savage v. Gober, 10 Vet. App. 488 (1997).  
Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumptive period and (ii) present manifestations of the 
same chronic disease.  Ibid.  For the purpose of determining 
whether a claim is well grounded, the credibility of the 
evidence in support of the claim is presumed.  See Robinette 
v. Brown, 8 Vet. App.69 (1995).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 1998).  Moreover, where a veteran served 90 days or 
more during a period of war, and an organic disease of the 
nervous system, such as sensorineural hearing loss, becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence 

to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 
& Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 (1998).

In the present case, the majority of the veteran's service 
medical records are unavailable, in that those records were, 
apparently, destroyed in a fire at the National Personnel 
Records Center in 1973.  The sole remaining service medical 
record consists of a daily sick report showing treatment of 
the veteran for an unspecified illness in August of 1944.  
The earliest clinical indication of the presence of chronic 
defective hearing is revealed by a private audiometric 
examination dated in February 1997, more than 50 years 
following the veteran's discharge from service.

The Board concedes that, on Department of Veterans Affairs 
(VA) audiometric examination in June 1997, there was present 
a mild to profound, wide range sensorineural hearing loss 
consistent with a "hearing loss disability" as defined by VA 
law and regulation.  See 38 C.F.R. § 3.385 (1998).  However, 
as noted above, in order for a claim to be well grounded, 
there must be competent evidence not only of current 
disability, but of a nexus between some inservice injury or 
disease and that disability.  See Caluza v. Brown, 7 Vet. 
App. 498 (1995).  Notwithstanding the current diagnosis of 
sensorineural hearing loss, the only evidence which the 
veteran has submitted which supports a finding of a nexus to 
service is his own statements and/or testimony.  Evidence of 
such a nexus, however, cannot be provided by lay testimony, 
inasmuch as "lay persons are not competent to offer medical 
opinions."  Grottveit, supra; see also Meyer v. Brown, 9 Vet. 
App. 425 (1996); Edenfield v. Brown, 8 Vet. App. 384 (1995) 
(en banc); Grivois v. Brown, 6 Vet. App. 136 (1994); Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Moreover, the veteran 
has failed to provide evidence of continuity of 
symptomatology under 38 C.F.R. § 3.303(b) (1998).  See 
Savage, 10 Vet. App. at 498.  His statements, in and of 
themselves, are insufficient to relate his current symptoms 
to prior symptomatology, or to his period of service, or any 
applicable presumptive period.  See Savage, supra.  Based 
upon a full review of the pertinent evidence of record, the 
Board is unable to conclude that the veteran's current 
sensorineural hearing loss, first 
persuasively documented many years following service 
discharge, was present in service, or is otherwise of service 
origin.  Under such circumstances, his claim is not well 
grounded, and must be denied.

Finally, the Board wishes to make it clear that, in reaching 
the above decision, it has taken into account its obligation 
to explain its findings and conclusions, and to consider 
carefully the "benefit of the doubt" rule, duties which are 
"heightened" in a case such as this, where the veteran's 
service medical records are presumed destroyed.  See O'Hare 
v. Derwinski, 1 Vet. App. 365 (1991).  However, as can be 
seen from the above, there exists no "relative equipoise" in 
the pertinent evidence currently on file.  Rather, the entire 
weight of the evidence is to the effect that there exists no 
viable nexus between the veteran's current sensorineural 
hearing loss, and any incident or incidents of his period of 
active military service.  Under such circumstances, his claim 
must be denied.


ORDER

Service connection for bilateral defective hearing is denied.




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1997), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



 Department of Veterans Affairs

